DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2021 has been entered.
 	Claim 1 has been amended. Claims 1-9 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed January 12, 2021 have been considered but they are not fully persuasive.
The previously pending rejection under 35 U.S.C. § 112(b) regarding the “value chain” recitations is withdrawn in response to Applicant’s claim amendments.
The remaining rejections under 35 U.S.C. § 112(a) and (b) are maintained. On pages 5-6 of Applicant’s response, Applicant argues as follows:
With regards to the terms “not duplicated” and “a single version of the truth”. Applicants respectfully submit that these terms are supported. The original specification identifies each company and/or entity typically maintaining its own separate schedules and separate supply chain planning and execution systems as a problem in the prior art (see, e.g., present invention at paragraph 0003) and therefore eliminating duplicates (i.e., “separate schedules and e.g., present invention at paragraph 0006). Applicant submits that the efficiencies described throughout the specification is in due to this shared database, which implicitly is an ACID relationship - or said another way a single version of the truth in which the different entities use the same shared data which by virtue of being shared is not shared.

Applicant references paragraphs 3 and 6 of the Specification as evidence of support for the terms “not duplicated” and “a single version of the truth.” Paragraphs 3 and 6 are reproduced herein:
[0003]    A typical mega project and the supporting supply chains span multiple companies and/or entities and sometimes include hundreds or even thousands of companies and/or entities. Each company and/or entity typically maintains its own separate schedules and separate supply chain planning and execution systems. In particular, each company and/or entity maintains its own project schedules and supply chain networks locally on its own computer systems, databases and computer programs associated with the project and supporting supply chain network. In systems known in the prior art, each company and/or entity maintained its own multi-tier or multiechelon system and schedules. The companies would then typically communicate with other companies in the network via exchange messages (typically EDI), email, fax and phone calls. These techniques are inherently flawed which affects project risk, deliverables and economic performance.
[0006]    Accordingly, one aspect of the present invention is to provide a system for multiparty project schedule collaboration, synchronization and execution in mega project operations across project and supporting supply chain networks. The system includes a plurality of remote computers in  the central server. The network interface being configured to receive one or more schedule updates via the network. The shared database includes a shared schedule having inter-schedule relationships, one or more schedule tasks, a plurality of portions of the shared schedule and an execution plan to execute the shared schedule. One or more of the plurality of portions being shared by at least two of the plurality of project or entities. Each of the one or more schedule updates includes a plurality of planned events impacting one or more of the plurality of portions. The central server is configured to receive a schedule update from at least one of the plurality of project or entities in the project and supply chain network, update a first portion of the plurality of portions, compute and update a portion of the execution plan based on the updates to the first and second portions, wherein the update does not change the entirety of the execution plan, and notify the affected entities of the plurality of project and entities regarding the revised execution plan. The update results in a second portion of the plurality of portions also being updated. The one or more schedule updates are propagated to the supply chain network and the plurality of planned events and their respective timing are utilized to update the one or more schedule tasks.

While the Specification discusses propagating updates to schedules, there is no mention of a plurality of portions not being duplicated or of a “single version of the truth.” For example, propagating changes to a schedule does not necessarily guarantee that information will not be duplicated. Furthermore, it is noted that paragraph 3 of the Specification describes background of the invention. Also, the term “single version of the truth” seems to possibly be a term of art in the area of data management. Nevertheless, it was not described or referenced in Applicant’s original disclosure; 
As to Applicant’s comment that “a single version of the truth in which the different entities use the same shared data which by virtue of being shared is not shared,” it is not clear how data is not shared “by virtue of being shared.” This statement seems contradictory.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims improve upon traditional database technologies and reduce the need for computing resources (pages 5-9 of Applicant’s response). As explained in the rejection under 35 U.S.C. § 112(b), it is not clear what the related limitation means. Furthermore, as explained in the rejection under 35 U.S.C. § 101, the limitation “wherein the performance and storage requirements of the shared database is improved by utilizing the single version of the truth and eliminating duplication of the shared schedule and execution plan” does not clearly convey an actively achieved technological improvement within the scope of the claims, including one attributed to more than typical computer or database operations. The Specification does not seem to envision a technological improvement either. There is no discussion of implementation of a single version of the truth or elimination of duplication. Additionally, while not supported in the Specification, the Examiner has provided evidence addressing these terms in light of possible known interpretations in the area of data management. This rejection has been updated accordingly, including with Berkheimer type of evidence showing that these concepts were well-understood, routine, and conventional long before Applicant’s effective filing date. It is additionally noted that while the term “single version of the truth” may also be 
Regarding the rejection under 35 U.S.C. § 103, Applicant submits that Brown does not address the claim amendments because there is a time lag in Brown between the updates and synchronization of the data (pages 9-11 of Applicant’s response). The Examiner points out that these limitations remain rejected under 35 U.S.C. § 112(a) and (b) as new matter and for lack of clarity in the metes and bounds, respectively. Applicant’s claims do not preclude a time lag during the update or data synchronization process (and, even if claimed, it does not appear that the original disclosure would provide support for such details). Furthermore, there are two different art rejections now. In the first art rejection, Crate is relied upon to address one possible interpretation of the single version of truth. In the second (newly-added) art rejection, Notani is relied upon to address another interpretation of the single version of truth based on a possible interpretation in the data management art.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 has been amended to recite “a plurality of portions of the shared schedule and an execution plan to execute the shared schedule, wherein the plurality of portions are shared by the plurality of entities, represents a single version of the truth and not duplicated with respect to the plurality of entities, and represents the most current state of the at least first one and second one of the plurality of entities, and wherein the performance and storage requirements of the shared database is improved by utilizing the single version of the truth and eliminating duplication of the shared schedule and execution plan.” These details are not recited in Applicant’s original disclosure. The original Specification refers to the propagation of schedule updates without changing the entirety of the execution plan (e.g., see Spec: ¶ 6); however, the details amended into the claims are not found in the original disclosure and, thus, constitute new matter. For example, there is no mention of a “single version of the truth” and “not duplicated” in the original disclosure. The dependent claims do not remedy this issue and, thus, inherit the same rejection.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite “wherein the plurality of portions are shared by the plurality of entities, represents a single version of the truth and not duplicated with respect to the plurality of entities, and represents the most current state of the at least first one and second one of the plurality of entities, and wherein the performance and storage requirements of the shared database is improved by utilizing the single version of the truth and eliminating duplication of the shared schedule and execution plan.” It is not understood what it meant by a “single version of the truth” and the reference to “not duplicated with respect to the at least two of the plurality of entities.” The Specification propagates schedule updates; however, it is not clear what would qualify as a “single version of the truth.” For example, is this simply a master schedule that includes changes? However, if the schedule updates are propagated to the relevant entities (as seen in the Specification), then why would the updates or any information related to the schedule not be duplicated with respect to the at least two of the plurality of entities? It is not clear what positively defined metes and bounds are meant to be explicitly or implicitly performed within the scope of the cited wherein clause. It is also unclear how duplication is eliminated if there are no duplicates in the first place. 
There is no antecedent basis for “the at least first one and second one of the plurality of entities” in the third limitation of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “multi-party project schedule collaboration, synchronization and execution” (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-9)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite establishing communications; between at least two entities, sharing a schedule of inter-shared relationships, schedule tasks, shared schedule portions, and a plan to execute the shared schedule; updating the schedule; computing and updating a portion of the execution plan in light of the updates to the schedule portions; propagating the updates; updating the schedule tasks; notifying affected entities of the revised execution plan; and details thereof.  These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of business relations and managing personal behavior or relationships or interactions between people).  The claims gather data and make certain observations, which exemplify concepts that can be performed in the human mind.  Scheduling is performed among human entities, thereby conveying an example of organizing human activity.  The dependent claims further define details of the identified abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include the additional elements of a plurality of remote computers, a central server, a network, a shared database, and a network interface.  The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose 

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
While not described in Applicant’s original disclosure, based on an interpretation of a “single version of the truth” and the reference to “not duplicated with respect to the plurality of entities” in light of possible interpretations in the database field, the following references collectively show that these concepts were well-understood, routine, and conventional long before Applicant’s effective filing date:
     Notani et al. (US 2011/0264485) – ¶¶ 6, 9, 11, 34-36 discuss a single version of the truth and addressing the previous problem of creating copies and duplicates.
     Senneville et al. (US 2009/0012983) – ¶ 17 explains, “In prior art processes, data are often transformed in the process through manual queries, combination, filtering, recalculation so that the principal of ‘single version of the truth’ is difficult to implement and often violated. There is no audit trail of the transformations 
     Mangan et al. (US 2006/0095309) – ¶ 39 refers to a problem with duplication and inefficiencies with information management being caused when no single version of the truth exists in an enterprise.
     It is further notes that “single version of the truth” does not inherently describe a specific database structure or physical arrangement of stored data. In other words, a “single version of the truth” seems to convey a general concept related to data management as opposed to inherently imparting metes and bounds describing specific additional elements.


ART REJECTION #1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Brown et al. (US 5,923,552) in view of Audimoolam et al. (US 2005/0209732) in view of Crate et al. (US 2004/0059751).
[Claim 1]	Brown discloses a system for multi-party project schedule collaboration, synchronization and execution in mega project operations across project and supporting supply chain networks (abstract), the system comprising:
a plurality of remote computers in communication with a respective plurality of entities (col. 5: 15-45); 

a shared database in communication with the central server that is remotely accessible by a plurality of entities over the network, wherein the shared database includes a shared schedule having inter-shared relationships, one or more schedule tasks, a plurality of portions of the shared schedule and an execution plan to execute the shared schedule, wherein the plurality of portions are shared by at least two of the plurality of entities (col. 6: 19-22, 39-60; col. 8: 6 through col. 12: 13);
a network interface in communication with the central server and the plurality of remote computers over a network, the network interface being configured to receive one or more schedule updates via the network, wherein each of the one or more schedules updates includes a plurality of planned events impacting one or more of the plurality of portions (col. 5: 30-45; col. 6: 19-22, 39-60; col. 8: 6 through col. 12: 13); and 
wherein the central server is configured to:
receive a schedule update from at least one of the plurality of entities (col. 8: 6 through col. 12: 13); 
update a first portion of the plurality of portions, wherein the update results in a second portion of the plurality of portions being simultaneously updated (col. 8: 6 through col. 12: 13);

notify the affected entities of the plurality of entities regarding the revised execution plan (col. 8: 6 through col. 12: 13).
Brown does not explicitly disclose that its entities are entities in a supply chain of an enterprise or that its shared database in communication with the central server is remotely accessible by a plurality of entities in a supply chain of an enterprise over the network. Audimoolam facilitates decision support in an enterprise supply chain, including among collaborating users organized in vertical and/or horizontal relationships (Audimoolam: abstract; ¶ 21). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Brown such that its entities are entities in a supply chain of an enterprise and such that its shared database in communication with the central server is remotely accessible by a plurality of entities in a supply chain of an enterprise over the network in order to facilitate collaboration internally within a single enterprise, thereby expanding the usefulness of Brown’s scheduling capabilities to both internal and external collaborative supply chain efforts. Such modifications would have been well within the technical capability of those skilled in the art and would have yielded predictable results before the effective filing date.

[Claim 2]	Brown discloses wherein schedule update adds an additional task to the plurality of planned events (col. 4: 19-59; col. 8: 6 through col. 12: 13; col 13: 55 through col. 67 – The creation of an initial schedule would be understood to comprise new, i.e., additional, tasks.  Also, revising a task (including to propose a new start time or to assign a new supplier) may be seen, in effect, as adding a task since the task is revised to comprise new details).
[Claim 3]	Brown discloses wherein the plurality of entities comprise supply chain entities (col. 4: 19-39; col. 5: 30-35).
[Claim 4]	Brown discloses wherein the plurality of entities comprise project entities (col. 4: 19-39; col. 5: 30-35).
[Claim 5]	Brown discloses wherein the respective plurality of portions of the shared schedule are maintained by different entities of the plurality of entities using different project scheduling tools (col. 5: 15-45 – Each network member can enter schedule information remotely via their own input device; col. 8: 6 through col. 12: 13; 
[Claim 6]	Brown discloses wherein collaboration between the plurality of entities across respective plurality of portions of the shared schedule are maintained by different project scheduling tools (col. 5: 15-45 – Each network member can enter schedule information remotely via their own input device; col. 8: 6 through col. 12: 13; col 13: 55 through col. 67; In col. 10: 39-46, it is stated, “Referring now to FIG. 5A, for each fabrication schedule stored (or to be stored) within the Distributed Scheduling Subsystem 28, a CPM calculation method is performed to generate starting and ending dates of all work stages within the fabrication schedule (Block 122).  This may be performed either locally via a Calendar-Driven Desktop System 60, or centrally via a Network Service Distribution System 20.”).
[Claim 7]	Brown discloses wherein visibility into the plurality of planned events impacting one or more of the plurality of portions are maintained by different entities of the plurality of entities on separate networks and by different types of tools (col. 5: 15-45 – Each network member can enter schedule information remotely via their own input device; col. 8: 6 through col. 12: 13; col 13: 55 through col. 67; In col. 10: 39-46, it is stated, “Referring now to FIG. 5A, for each fabrication schedule stored (or to be 
[Claim 8]	Brown discloses wherein visibility into the plurality of planned events impacting one or more of the plurality of portions include a plurality of connected schedules (col. 8: 6 through col. 12: 13).
[Claim 9]	Brown discloses wherein a detection of critical path between the plurality of connected schedules is created and maintained by different entities of the plurality of entities and different project scheduling tools (col. 5: 15-45 – Each network member can enter schedule information remotely via their own input device; col. 8: 6 through col. 12: 13; col 13: 55 through col. 67; In col. 10: 39-46, it is stated, “Referring now to FIG. 5A, for each fabrication schedule stored (or to be stored) within the Distributed Scheduling Subsystem 28, a CPM calculation method is performed to generate starting and ending dates of all work stages within the fabrication schedule (Block 122).  This may be performed either locally via a Calendar-Driven Desktop System 60, or centrally via a Network Service Distribution System 20.”).
ART REJECTION #2
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Brown et al. (US 5,923,552) in view of Notani et al. (US 2011/0264485).
[Claim 1]	Brown discloses a system for multi-party project schedule collaboration, synchronization and execution in mega project operations across project and supporting supply chain networks (abstract), the system comprising:
a plurality of remote computers in communication with a respective plurality of entities (col. 5: 15-45); 
a central server provided by a service provider over a network (col. 5: 30-38; col. 6: 39-52);
a shared database in communication with the central server that is remotely accessible by a plurality of entities over the network, wherein the shared database includes a shared schedule having inter-shared relationships, one or more schedule tasks, a plurality of portions of the shared schedule and an execution plan to execute the shared schedule, wherein the plurality of portions are shared by at least two of the plurality of entities (col. 6: 19-22, 39-60; col. 8: 6 through col. 12: 13);
a network interface in communication with the central server and the plurality of remote computers over a network, the network interface being configured to receive one or more schedule updates via the network, wherein each of the one or more schedules 
wherein the central server is configured to:
receive a schedule update from at least one of the plurality of entities (col. 8: 6 through col. 12: 13); 
update a first portion of the plurality of portions, wherein the update results in a second portion of the plurality of portions being simultaneously updated (col. 8: 6 through col. 12: 13);
compute and update a portion of the execution plan based on the updates to the first and second portions, wherein the update does not change the entirety of the execution plan, the one or more schedule updates are propagated to the supply chain network and the plurality of planned events and their respective timing are utilized to update the one or more schedule tasks (col. 8: 6 through col. 12: 13); and
notify the affected entities of the plurality of entities regarding the revised execution plan (col. 8: 6 through col. 12: 13).
Brown does not explicitly disclose that its entities are entities in a supply chain of an enterprise or that its shared database in communication with the central server is remotely accessible by a plurality of entities in a supply chain of an enterprise over the network. Notani discloses that multiple companies and/or entities in a supply chain network are connected to each other and share information, including propagated 
Brown does not explicitly disclose a plurality of portions of the shared schedule and an execution plan to execute the shared schedule, wherein the plurality of portions are shared by the plurality of entities, represents a single version of the truth and not duplicated with respect to the plurality of entities, and represents the most current state of the at least first one and second one of the plurality of entities, and wherein the performance and storage requirements of the shared database is improved by utilizing the single version of the truth and eliminating duplication of the shared schedule and execution plan. Notani discloses that multiple companies and/or entities in a supply chain network are connected to each other and share information, including propagated information, while also being provided access to a shared database over a network (Notani: ¶¶ 9, 35-40, 47). Each company and/or entity shares a single version of the truth (SVOT) using a cloud computing arrangement with respect to a value chain and 
[Claim 2]	Brown discloses wherein schedule update adds an additional task to the plurality of planned events (col. 4: 19-59; col. 8: 6 through col. 12: 13; col 13: 55 
[Claim 3]	Brown discloses wherein the plurality of entities comprise supply chain entities (col. 4: 19-39; col. 5: 30-35).
[Claim 4]	Brown discloses wherein the plurality of entities comprise project entities (col. 4: 19-39; col. 5: 30-35).
[Claim 5]	Brown discloses wherein the respective plurality of portions of the shared schedule are maintained by different entities of the plurality of entities using different project scheduling tools (col. 5: 15-45 – Each network member can enter schedule information remotely via their own input device; col. 8: 6 through col. 12: 13; col 13: 55 through col. 67; In col. 10: 39-46, it is stated, “Referring now to FIG. 5A, for each fabrication schedule stored (or to be stored) within the Distributed Scheduling Subsystem 28, a CPM calculation method is performed to generate starting and ending dates of all work stages within the fabrication schedule (Block 122).  This may be performed either locally via a Calendar-Driven Desktop System 60, or centrally via a Network Service Distribution System 20.”).
[Claim 6]	Brown discloses wherein collaboration between the plurality of entities across respective plurality of portions of the shared schedule are maintained by different project scheduling tools (col. 5: 15-45 – Each network member can enter 
[Claim 7]	Brown discloses wherein visibility into the plurality of planned events impacting one or more of the plurality of portions are maintained by different entities of the plurality of entities on separate networks and by different types of tools (col. 5: 15-45 – Each network member can enter schedule information remotely via their own input device; col. 8: 6 through col. 12: 13; col 13: 55 through col. 67; In col. 10: 39-46, it is stated, “Referring now to FIG. 5A, for each fabrication schedule stored (or to be stored) within the Distributed Scheduling Subsystem 28, a CPM calculation method is performed to generate starting and ending dates of all work stages within the fabrication schedule (Block 122).  This may be performed either locally via a Calendar-Driven Desktop System 60, or centrally via a Network Service Distribution System 20.”).
[Claim 8]	Brown discloses wherein visibility into the plurality of planned events impacting one or more of the plurality of portions include a plurality of connected schedules (col. 8: 6 through col. 12: 13).
[Claim 9]	Brown discloses wherein a detection of critical path between the plurality of connected schedules is created and maintained by different entities of the plurality of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683